FILED
                                                                                                   15-0205
                                                                                                   3/31/2015 3:18:58 PM
 JIMMY WILLIAMSON, PARTNER*                                                                    JIMMY@WSRLAWFIRM.COM

                                         WILLIAMSON, SEARS
                                                                                                   tex-4714416
    ROSS A. SEARS, II, PARTNER *                                                                ROSS@WSRLAWFIRM.COM
                                                                                                   SUPREME COURT OF TEXAS
 CYNDI MOSS RUSNAK, PARTNER                                                                    CYNDI@WSRLAWFIRM.COM
                                                                                                   BLAKE A. HAWTHORNE, CLERK
 MIKE KERENSKY, OF COUNSEL*                                                                     MIKE@WSRLAWFIRM.COM
    WILLIAM W. DILLS, ASSOCIATE
         JESUS CHAPA, ASSOCIATE
AMY B. ARCHAMBAULT, ASSOCIATE
                                          & RUSNAK, LLP                                      WILLIAMSONSEARSRUSNAK.COM

   CHRISTINA SOILEAU, ASSOCIATE                    ATTORNEYS AT LAW                              (713) 223-3330 (OFFICE)
                                                                                               (855) 972-7783 (TOLL FREE)
*CERTIFIED PERSONAL INJURY                                                                         (713) 223-0001 (FAX)
TRIAL LAW - TEXAS BOARD OF
LEGAL SPECIALIZATION                                                                             4310 YOAKUM BLVD.
                                                     MARCH 31, 2015                             HOUSTON, TEXAS 77006


      Via e-Filing

      Supreme Court of Texas
      Attention: Blake Hawthorne, Clerk
      PO Box 12248
      Austin, Texas 78711

                Re:          No. 15-0205; In the Supreme Court of Texas; In re David Dow vs. The Texas Court
                             of Criminal Appeals

      Dear Mr. Hawthorne,

              After reading David Dow’s petition and supporting evidence, the undersigned attorneys
      respectfully request our names be added to the list of lawyers who join in its request for relief.

              As members of the bar, we have a duty to stand against injustice. What the Court of
      Criminal Appeals has done to David Dow is a personal injustice, and an institutional wrong done
      to those least able to stand up for themselves, indigents. In these economic times, a systemic attack
      on lawyers who work pro bono to ensure that all Americans have equal access to the court system
      is disturbing.

              We agree with Judge Alcala that the decision regarding Mr. Dow is: “unwise, excessive,
      unjust to victims, and chilling to defendants and other attorneys.” The decision was wrong.

               Texas needs David Dow to continue his work representing those who have nowhere else
      to turn and providing the bar with an example of what it means to be a lawyer-servant. Mr. Dow
      is the type of lawyer we should all aspire to be.

             We are honored to add our names to support Mr. Dow’s petition, and urge the Supreme
      Court to return Mr. Dow to his essential work.

                                                  Sincerely,

        /s/ Jimmy Williamson           /s/Cyndi Moss Rusnak /s/ Ross A. Sears, II       /s/ Michael Kerensky
        Jimmy Williamson               Cyndi Moss Rusnak    Ross A. Sears, II           Michael Kerensky
         SBN 21624100                  SBN 24007964         SBN 17960011                SBN 11331500

        /s/ William Dills              /s/ Jesus Chapa         /s/ Amy B. Archambault   /s/ Christina Soileau
        William Dills                  Jesus Chapa             Amy Archambault          Christina Soileau
        SBN 24067421                   SBN 24075891            SBN 24055110             SBN 24085925
Supreme Court of Texas
Attention: Blake Hawthorne, Clerk
March 31, 2015
Page 2



                                 CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5(d) and (e), I certify that I have served
this document on all parties of record via electronic service on March 31, 2015.

                                                      /s/ Amy B. Archambault
                                                      Amy B. Archambault